Citation Nr: 0739922	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-28 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to March 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2004 
rating decision by the Fargo, North Dakota Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2005, 
the veteran requested a Travel Board hearing.  He failed to 
report for such hearing scheduled in September 2006.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and the regulations implementing 
it apply in the instant case.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) essentially stated 
that in a claim to reopen VA must notify a claimant, with 
some degree of specificity, of the evidence and information 
that is necessary to reopen a claim, as well as of what 
evidence and information is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Review of the claims file reveals that notice 
in this regard is incomplete to date.

A final Board decision in December 1999 denied service 
connection for PTSD on the basis that there was no confirmed 
medical diagnosis of PTSD.  A September 2001 unappealed 
rating decision declined to reopen the claim.  The veteran 
filed the instant claim to reopen in February 2004.  March 
2004 correspondence (notably prior to Kent) notified the 
veteran only of what evidence was needed to establish the 
underlying claim of service connection (although not 
specifically PTSD); he was not properly advised that new and 
material evidence was required to reopen the claim; of the 
definition of new and material evidence; or specifically of 
what type of evidence would be considered new and material.  
A subsequent notice letter in September 2005 (also prior to 
Kent) likewise provided inadequate notice.  As the Court has 
held that failure to provide the type of notice in Kent is a 
prejudicial notice defect, the Board has no recourse but to 
remand this matter for proper notice.

Accordingly, the case is REMANDED for the following:

1.  Regarding his attempt to reopen the 
claim of entitlement to service connection 
for PTSD, the RO should issue the veteran 
the type of notice required in claims to 
reopen under Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice must 
specifically include the definition of new 
and material evidence, and (with some 
degree of specificity) notice as to what 
type of evidence would be considered new 
and material, as well as what is necessary 
to establish service connection for PTSD.  
Since the prior final decision was based 
essentially on a finding that there was no 
confirmed medical diagnosis of PTSD, the 
notice should specify that for evidence to 
be considered new and material, it would 
have to tend to show that the veteran has 
a confirmed medical diagnosis of PTSD.  He 
should also be advised that to establish 
the underlying claim of service connection 
for PTSD he would have to establish that 
he was exposed to a stressor event in 
service (as none confirmed has been 
shown), and that the diagnosis of PTSD is 
related to a stressor event in service 
(and not the pre-service stressor event 
noted in the record).  The veteran and his 
representative should have the opportunity 
to respond.  The RO should arrange for any 
further development suggested by his 
response.
2.  The RO should then readjudicate the 
veteran's claim.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

